In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-602V
                                      Filed: April 10, 2017
                                         UNPUBLISHED

****************************
ELIZABETH JOHNSON,                     *
                                       *
                   Petitioner,         *    Joint Stipulation on Damages;
v.                                     *    Influenza (“Flu”); Guillain-Barre
                                       *    Syndrome (“GBS”); Chronic
SECRETARY OF HEALTH                    *    Inflammatory Demyelinating
AND HUMAN SERVICES,                    *    Polyneuropathy (CIDP”);
                                       *    Special Processing Unit (“SPU”)
                   Respondent.         *
                                       *
****************************
Gary Krochmal, Law Offices of Gary A. Krochmal, PLLC, Farmington Hills, MI, for
petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

         On June 15, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered from Guillain-Barre Syndrome (“GBS”) and
chronic inflammatory demyelinating polyneuropathy (“CIDP”) following an influenza
(“flu”) vaccination on January 16, 2014. Petition at 1-2; Stipulation, filed April 7, 2017, at
¶¶ 2, 4. Petitioner further alleges the vaccination was administered within the United
States, that she experienced the residual effects of her injury for more than six months,
and that there has been no prior award or settlement of a civil action for damages on
her behalf as a result of her condition. Petition at 1-3; Stipulation at ¶¶ 3-5.
“Respondent denies that the flu vaccine caused petitioner to suffer from GBS and CIDP
or any other injury.” Stipulation at ¶ 6.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on April 7, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
            A lump sum of $323,237.66, representing compensation for first year
              life care expenses ($119,392.55), pain and suffering ($200,000.00),
              and past unreimbursable expenses ($3,845.11), in the form of a
              check payable to petitioner, Elizabeth Johnson.
            A lump sum payment of $339.45 representing reimbursement of a
              lien for services, in the form of a check payable jointly to petitioner,
              Elizabeth Johnson, and Michigan Department of Health and Human
              Services, Third Party Liability Division, P.O. Box 30435, Lansing, MI
              48909-7979, Attn: Rachel Rademacher, Medicaid ID # 0041335482.
              Petitioner agrees to endorse this check to the Michigan Department
              of Health and Human Services.
            An amount sufficient to purchase the annuity contract described in
              paragraph 10 of the Stipulation, paid to the life insurance company
              from which the annuity will be purchased

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2